DETAILED ACTION
	Applicant’s response of May 4, 2021 has been fully considered.  Claims 1 and 7 are amended and claims 28 and 29 are added.  Claims 1-29 are pending with claims 10-27 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8, 28, and 29 are allowable. The restriction requirement between species, as set forth in the Office action mailed on September 17, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 17, 2020 is partially withdrawn.  Claim 9, directed to the polymer blend excluding a nitrile butadiene rubber is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 10-27, directed to a method of producing an object made of a lignin-containing polymer blend material remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 10-27 directed to an invention non-elected with traverse in the reply filed on November 16, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-9, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a solid polymer blend material comprising an unmodified lignin and a polyamide having a melting point of no more than 240° C and which is below the decomposition temperature of the lignin; wherein said polyamide functions as a matrix in which the unmodified lignin is homogeneously dispersed as lignin domains having a size greater than 100 nm and up to 10 microns.  The closest prior art of record, Erdmann et al. (US 2016/0002467), teaches a composition comprising a polyamide and a lignin in a 50:50 blend.  However, as argued by applicant, Erdmann et al. teaches a chemically modified lignin and teaches lignin domains of 100 nm or less.  Therefore, Erdmann et al. does not teach the claimed composition and does not render it obvious.  No other prior art of record teaches or renders obvious the claimed invention.  Therefore, claim 1 and its dependent claims are allowable.  


Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of withdrawn claims 10-27.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767